RESPONSE TO AMENDMENT

Claims 1-25 are pending in the application.  Claims 11-16 and 19-25 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed January 25, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 1 is a relative term which renders the claim indefinite.  The term “similar” is not defined by the claim, the specification does not provide a standard for It is unclear how similar the texture of the bulk material would need to be in order to have a texture similar to sphagnum peat moss as currently claimed.
	Claims 2-10, 17, and 18 are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (WO 2016/003901) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt).
Regarding claims 1, 2, and 18, Bowers teaches a bulk material for use in the horticulture industry (Abstract) as a substitute for sphagnum peat moss (Paragraph [0002]) and having a bulk density of 70 to 150 grams per liter (80 kg/m3 or lower, Paragraph [0006]) and having physical properties that enable the bulk material to be mixed into soil in order to promote moisture retention and enhance aeration in the soil and/or used as media for propagation, seed starting, and/or rooting applications (Paragraphs [0006] and [0010]-[0011]), the bulk material comprising porous individual materials (Abstract, Paragraph [0006]), each porous individual material comprising a core comprising rearranged shredded fragments of a feed material (Abstract, Paragraph [0006]) and having an internal fibrous structure (Abstract, Paragraphs [0006] and [0055]), and porosity characterized by internal pores for moisture-holding (Paragraphs [0042]-[0043]).  Furthermore, since bulk material of Bowers is used as a substitute for sphagnum peat moss, it would have been obvious to one of ordinary skill in the art that the bulk material could have a similar texture to sphagnum peat moss.  While Bowers does not explicitly teach its particles have an external structure chosen from one or more of the following 
Bowers fails to teach further comprising abrasive small granular particles (SGPs) that are dispersed in a core comprising rearranged shredded fragments of a cellulose material and that are all individually dispersed throughout the internal fibrous structures and the external structures of the cores and between overlapping portions of the cores, the SGPs being a size of about 1/16 to about 1 mm.
Abuhashim teaches that gypsum decreases swelling of sodic soils and increases their hydraulic conductivity and infiltration rate and sustained soil structure (Page 90, lines 13-15).  Abuhashim additionally teaches that with the addition of gypsum, particularly fine particles of gypsum, which Abuhashim defines as having a particle diameter of less than 0.5 mm (Page 91, lines 21-22), there would be a higher solubility of calcium ions, therefore increasing aggregation of soil particles and that without the addition of gypsum, persistent leaching would occur which would lead to deflocculating, thus causing decreased hydraulic conductivity (Page 99, lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores of Bowers as taught by Abuhashim in order to avoid persistent leaching in the soil in which the particles are used.  One of ordinary skill in the art would have been motivated to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures of 
With the gypsum distributed and dispersed throughout the internal fibrous structure and the external structures of the particles and between overlapping portions of the particles, the cores of the porous individual materials would be twisted and curled around the SGPs.
Regarding claim 3, Kosinski teaches wherein the largest dimensions of the porous individual materials do not exceed 8 millimeters (Paragraph [0055]).
Regarding claim 4, Bowers teaches wherein the bulk material is a soil conditioner (Paragraphs [0010]-[0011]).
Regarding claim 5, Bowers teaches wherein the bulk material is a propagation media (Paragraphs [0010]-[0011]).
Regarding claim 6, Bowers teaches wherein the bulk material is an absorbent material (Paragraphs [0010]-[0011]).
Regarding claim 7, Bowers teaches wherein the bulk material is a chemical carrier (Paragraphs [0010]-[0011] and [0026]).
Regarding claim 9, Bowers in view of Abuhashim teaches wherein the bulk material consists of the porous individual materials (Paragraph [0013], the porous individual materials are the tree bark and wood components mixed together).
Regarding claim 10, Bowers teaches wherein the bulk material has a moisture-holding capacity that by weight exceeds sphagnum peat moss (Table 1).
Regarding claim 17, Abuhashim teaches wherein the SGPs comprise a solid material that remains solid or fragments or dissolves during use of the bulk material (gypsum, Page 90, lines 13-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (WO 2016/003901) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt) and further in view of Belhumeur (U.S. 6,506,298).
Bowers and Abuhashim are relied upon as discussed above.
Regarding claim 8, Bowers in view of Abushashim fails to teach wherein the bulk material is a filtering material.
Belhumeur teaches peat moss can be used as biofilter for treating wastewater effluent (Abstract).
Since the bulk material of Bowers in view of Abuhashim exhibits the textural and physical properties of sphagnum peat moss and is an alternative to sphagnum peat moss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the bulk material of Bowers in view of Abuhashim can similarly be used as a filter for treating wasterwater effluent similar to the teaches of Belhumeur regarding peat moss.

Claims 1-7, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosinski (U.S. 6,397,520) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt).
Regarding claims 1, 2, and 18, Kosinski teaches a bulk material for use in the horticulture industry (Abstract) as a substitute for sphagnum peat moss (Abstract; Tables 1-3) and having a bulk density of 70 to 150 grams per liter (0.7-0.13 g/cm3 = 70-130 g/L, Table 5) and having physical properties that enable the bulk material to be mixed into soil in order to promote Col. 1, lines 23-25), the bulk material comprising porous individual materials (Col. 3, lines 18-21), each porous individual material comprising a core comprising rearranged shredded fragments of a feed material (Abstract, Col. 2, lines 20-26) and having an internal fibrous structure (Col. 3, lines 26-37), porosity characterized by internal pores for moisture-holding (Col. 3, lines 26-37).  Kosinski further teaches each particle consists of randomly-arranged, entangled, crimped fibers (Col. 2, lines 21-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the particles of Kosinski would have an external shape of twisted, curled, and/or clumped.  Furthermore, as the bulk material of Kosinski is being used as a substitute for sphagnum peat moss, it would have been obvious to one of ordinary skill in the art that the bulk material of Kosinski could have a similar texture to that of sphagnum peat moss.
Kosinski fails to teach further comprising abrasive small granular particles (SGPs) that are all individually dispersed throughout the internal fibrous structures and the external structures and between overlapping portions of the core, at least some of the SGPs are confined within the cores, the SGPs being a size of about 1/16 to about 1 mm.
Abuhashim teaches that gypsum decreases swelling of sodic soils and increases their hydraulic conductivity and infiltration rate and sustained soil structure (Page 90, lines 13-15).  Abuhashim additionally teaches that with the addition of gypsum, particularly fine particles of gypsum, which Abuhashim defines as having a particle diameter of less than 0.5 mm (Page 91, lines 21-22), there would be a higher solubility of calcium ions, therefore increasing aggregation of soil particles and that without the addition of gypsum, persistent leaching would occur which Page 99, lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores of Kosinski as taught by Abuhashim in order to avoid persistent leaching in the soil in which the particles are used.  One of ordinary skill in the art would have been motivated to have gypsum having a particle size of less than 0.5 mm be distributed and dispersed throughout the internal fibrous structure and the external structures and between overlapping portions of the particles of Kosinski as taught by Abuhashim in order to increase the hydraulic conductivity of the soil in which the particles are used.
Since the SGPs are individually distributed and dispersed throughout the internal fibrous structure and the external structures of the cores and between overlapping portions of the cores, the cores of the porous individual materials would be twisted and curled around the SGPs and at least some of the SGPs would be confined within the cores.
Regarding claim 3, Kosinski teaches wherein the largest dimensions of the porous individual materials do not exceed 8 millimeters (1-15 mm, Col. 3, lines 18-21).
Regarding claim 4, Kosinski teaches wherein the bulk material is a soil conditioner (Col. 1, lines 61-67).
Regarding claim 5, Kosinski teaches wherein the bulk material is a propagation media (Col. 1, lines 61-67).
Regarding claim 6, Kosinski teaches wherein the bulk material is an absorbent material (Col. 1, lines 61-67; Table 3).
Col. 1, lines 61-67).
Regarding claim 9, Kosinski in view of Abuhashim teaches wherein the bulk material consists of the porous individual materials (the bulk material consists of the fiberballs and gypsum)
Regarding claim 10, Kosinski teaches wherein the bulk material has a moisture-holding capacity that by weight exceeds sphagnum peat moss (Table 3).
Regarding claim 17, Abuhashim teaches wherein the SGPs comprise a solid material that remains solid or fragments or dissolves during use of the bulk material (gypsum, Page 90, lines 13-15).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kosinski (U.S. 6,397,520) in view of Abuhashim (Impact of Gypsum Particle Size on Soil Physical Properties of a Saline-Sodic Soil from North Sinai, Egypt) and further in view of Belhumeur (U.S. 6,506,298).
Kosinski and Abuhashim are relied upon as discussed above.
Regarding claim 8, Kosinski in view of Abushashim fails to teach wherein the bulk material is a filtering material.
Belhumeur teaches peat moss can be used as biofilter for treating wastewater effluent (Abstract).
Since the bulk material of Kosinski in view of Abuhashim exhibits the textural and physical properties of sphagnum peat moss and is an alternative to sphagnum peat moss, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 25, 2021 regarding the rejections of record, as well as the Declaration by Dr. Bethke filed January 25, 2021, have been carefully considered but are deemed unpersuasive.
Applicant’s arguments are a basic summary of the Declaration and therefore the Examiner’s response to the Declaration also covers Applicant’s arguments.
In his Declaration, Dr. Bethke opines that both Bowers’ and Kosinski’s materials are fibers and therefore are not similar to sphagnum peat and are not suitable substitutes for sphagnum peat.
However, this is exactly the opposite of what both Bowers and Kosinski disclose.  Bowers discloses that its material is a substitute for sphagnum peat moss (Paragraph [0002]) and that its material has a better moisture holding content than sphagnum peat moss (Table 1, Paragraphs [0043] and [0046]).  Kosinski teaches its material is a soil substitute useful in supporting plant growth (Abstract) that has better properties than sphagnum peat moss (Tables 1-3).  As such, the Declaration is not persuasive.
The Declaration states that the wood fibers of Bowers are dried in a drying at 400-600°F, which has the effect of straightening and stiffening the wood fibers and that the material of Bowers is a smooth linear intertwined texture and structure.  The Declaration also discusses Fig. 1 of Bowers in that it depicts linear threads of cellulosic wood fibers mixed with chunks of assorted materials.

The Declaration states that Kosinski’s polymer fiberballs lack a resilient structure and shape and much of the internal structure formed in rolling the fiberballs appears to be very transient and a complete lack of any porosity characterized by internal pores within the individual polymer fibers of the fiberballs.
However, this is again in contrast to what the actual disclosure of Kosinski states.  In Col. 3, lines 29-30, Kosinski states that the crimped fibers interlock to form very low density fiberballs having an essentially permanent structure.  As such, the fiberballs of Kosinski would have a resilient structure and shape.  The difference between the Declaration and the teachings of Kosinski could be that the fiberballs used in the Declaration are a simple fiber fill and are not made by the production process detailed in Kosinski.  Furthermore, the fibersballs of Kosinski have fibers that interlock and there would be an internal porous structure throughout these entangled fibers.
The Declaration states that while Bowers states that the bulk density is 0.08 g/cm3 or lower, it reports no blends that demonstrate a bulk density that remotely approaches 0.08 g/cm3.

The Declaration states that from Bowers’ data, it can be seen that the 100% wood fiber holds only 3.7% of the water held in sphagnum peat, and the 80% wood and 20% bark blend held only 5.9% of the water held by sphagnum peat.  
However, this is not an accurate assessment.  Based on the Declarations, Exhibit B, Table 2, it is clear that the Declaration is basing the water holding capacity on the bulk densities and not on the actual weights of the materials.  The moisture content reported in Bowers in Table 1 is actually based on the dry and wet weights (see Paragraph [0050]) and based on the weights and not bulk densities of the materials, the materials of Bowers perform better than the sphagnum peat moss.
The Declaration states that the dry bulk density of Kosinski’s fiberballs is well below that claimed by Handley and that strong compaction is also necessary to reach a bulk density near that of sphagnum peat.
However, only very light compaction gives a bulk density within the claimed range (0.07 g/cm3) (Table 5).  Additionally, there is nothing in the claims that rule out compaction being used.
The Declaration states that materials with low bulk densities such as Kosinski are insufficient to support, hold up, and stabilize plants in container production, particularly when drying out in windy conditions.
However, Tables 1 and 2 of Kosinski show that its material performs better than sphagnum peat moss as a growth medium.  Additionally, the water holding capacity of Kosinski’s fiberballs is better than sphagnum peat moss as seen in Table 3.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

		                                                                                                      /EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 1, 2021